Title: General Orders, 8 September 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Tuesday Septr 8th 1778.
            Parole Oakingham—C. Signs Orton Onslow.
            
          
          The Colonels and Commanding Officers of Corps are to cause Company rolls to be made out
            with all possible expedition, comprehending the names of their men actually in the
            Field, on Command and in hospitals and particularly noting the time for which they are
            engaged to serve—These rolls are to be regimentally bound up and delivered to the
            Brigadiers or officers commanding Brigades who are to transmit them to Head-Quarters as
            soon as they have obtain’d full returns of their respective Commands.
          The General expects that there will be the most pointed and expeditious compliance with
            this order.
          His Excellency the Commander in Chief is pleased to accept the following report of the
            Court of Enquiry whereof Coll Marshall was President.
          It is the opinion of the Court that Lieutt Selden throughout the whole of his Conduct
            towards Commissionary Kean was uniform—That the Conversation relative to Sword and
            Pistol did not amo[u]nt  to a Challenge; And as the Commissary was
            indulged to stay in the same Apartment with the Officer of the Guard or to go any where
            within his sentries that there appears nothing unjustifiable in the Conduct of Lieutt
            Seldon. Likewise by consent of Coll Davis & Doctor Brown it is published, “That
            the Muster in which the Doctor was mentioned as superceded was founded upon a mistaken
            Supposition of Facts, and that he was not actually superceded.”
        